DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2020 and 8/26/2020 has been entered.


Response to Arguments
The amendment to Claims 1, 4, 5, and 9 and cancellation of claims 2 and 7 is acknowledged.
The cancelation of Claim 7 makes the 112 rejections moot. The 112 rejections are withdrawn.
Applicant's arguments filed 3/4/2020 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Halmos fails to disclose that the transmitter and receiver "lasers are locked to the same frequency to within the linewidth of the frequency reference." This is not persuasive because Halmos discloses that the system is a coherent ladar and that the ladar transmitter system 18 and the ladar receiver system 22 are in communications with each other through a communications link 32 in order to provide coherence between a frequency of a laser ( e.g., a laser 202 (FIG. 2A)) at the ladar transmitter system 18 with a frequency of a local oscillator (LO) laser ( e.g., a LO laser 248 (FIG. 2B)) at the ladar receiver system 22 ([0013]) and that the laser transmitter 202 and the receiver reference LO (Local Oscillator) laser ( e.g., a local oscillator laser 248 (FIG. 2A)) must be ultra-stable and synchronized to each other ([0020]). Therefore, the transmitter and receiver lasers are locked to the same frequency to within the linewidth of the frequency reference.
The applicant argues that “[n]one of these references appear to maintain coherence by the lasers being locked to a substantially same absolute frequency and the first atomic reference lock and the second atomic reference lock are at a substantially same atomic absorption line.”
This is not convincing as Halmos discloses that that the transmitter laser source and each of the receiver laser sources lock at substantially the same frequency 
Holzwarth teaches the stabilization of a reference and/or measurement laser against a reference such as an optical reference or a radio-frequency reference (i. e. high-frequency reference, such as an Rb- or Cs-atomic clock, an H-maser or a GPS-receiver) ([0004]) by using a stabilization control ([0012]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the frequency reference as an atomic reference frequency lock such that the first and second reference locks are atomic reference locks and the first atomic reference lock and the second atomic reference lock are at a substantially same atomic absorption line such that the transmitted laser signal reflected off an object and the reference beam lock to a substantially same absolute frequency for the purpose of having the lasers be ultra-stable and synchronized to each other.

The arguments to the dependent claims are solely based on the allowability of the independent claims and are therefore moot.
The rejection stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Halmos (US 2014/0160458 A1) in view of Holzwarth (US 2013/0163914 A1).
Regarding Independent Claim 1, Halmos discloses a multi-static or bistatic LIDAR system (see Figs. 1, 2A, 2B, and 3, abstract, [0002], [0004], [0010]-[0017], [0020], [0023]-[0029]), comprising:
a transmitter (18, 18’), wherein the transmitter comprises:
a transmitter laser source (202) for transmitting a transmitted laser signal (24) for use in observing one or more objects (target 12, [0012]);
a transmitter beam splitter (some type of splitter is implicit as part of the laser transmitter, as the signal is split into two parts, one going to 208 anf the other to 228, see Fig. 2A); and
a first reference lock (laser synchronization electronics 228, [0016], [0019]), wherein the transmitter beam splitter redirects a portion of the transmitted laser signal to the first reference lock;
one or more receivers (22, 22’), wherein the one or more receivers comprise:
one or more receiver laser sources (248) one per receiver on one or more receivers (22, [0013]), where the one or more receiver laser sources provide a reference beam in order to create an interference or heterodyne signal ([0004], [0023], [0025], [0026], [0029]); 
a receiver beam splitter (dichroic beam splitter 234); and
a second reference lock (synchronization module 246), wherein the receiver beam splitter redirects a portion of the reference beam to the second 
one or more detectors (252) one per receiver (22) on the one or more receivers being configured to detect the transmitted laser signal reflected off the object and the interference between the transmitted laser signal and the reference beam for use in observing the one or more objects (synthetic aperture system/imaging, abstract, [0002]-[0004], [0010]-[0017], [0026], [0029]), wherein the transmitter laser source and the one or more receivers are located a distance apart from each other thereby forming a bistatic or multi-static system (see Figs 1, 2A, 2B, and 3, abstract, [0002], [0004], [0010]-[0017], [0020], [0023], [0026]).
Halmos discloses that that the transmitter laser source and each of the receiver laser sources lock at substantially the same frequency reference ([0020], [0026], [0028]) such that the transmitter transmitted laser signal and the reference beam lock to a substantially same absolute frequency ([0013], [0020], [0026], [0028]); however, it is silent regarding the first and second reference locks are atomic reference locks and the first atomic reference lock and the second atomic reference lock are at a substantially same atomic absorption line such that the transmitted laser signal reflected off an object and the reference beam lock to a substantially same absolute frequency.
Holzwarth teaches the stabilization of a reference and/or measurement laser against a reference such as an optical reference or a radio-frequency reference (i. e. high-frequency reference, such as an Rb- or Cs-atomic clock, an H-maser or a GPS-receiver) ([0004]) by using a stabilization control ([0012]).

Regarding Claim 4, the combination of Halmos and Holzwarth discloses the multi-static or bistatic LIDAR system according to claim 1, wherein the absolute frequency is that of the Rb transition at 780 nm (as per Claim 1, Holzwarth, [0012] and it is common knowledge that the D2 transition also known as clock transition is at 780 nm).

Regarding Independent Claim 5, Halmos discloses a method of reference locking a multi-static or bistatic coherent LIDAR system (by means of the device of Figs. 1, 2A, 2B, and 3,  abstract, [0002], [0004], [0010]-[0017], [0020], [0023]-[0029]), comprising:
transmitting, via a transmitter laser source (202), a transmitted laser signal (24) for use in observing one or more objects (target 12, [0012]);
providing one or more receiver laser sources (248) one per receiver on one or more receivers (22, Figs. 1, 2B),

detecting, via one or more detectors (252) one per receiver on the one or more receivers ([0013]) wherein the detectors are configured to detect the transmitted laser signal and the interference between the transmitted laser signal and the reference beam for use in observing the one or more objects (synthetic aperture system/imaging, abstract, [0002]-[0004], [0010]-[0017], [0026], [0029]), and wherein the transmitter laser source and the one or more receivers a located a distance apart from each other thereby forming a bistatic or multi-static system (see Figs 1, 2A, and 2B, abstract, [0002], [0004], [0010]-[0017], [0020], [0023], [0026]); and
maintaining coherence for each the transmitter laser source and the receiver laser sources, via a control system (for execution by, or to control the operation of, data processing apparatus [0032], the process 300 [0033], and specifically, 306, [0028]), such that the transmitter laser source and each of the receiver laser sources locks at a substantially same frequency reference ([0013], [0020], [0026], [0028]), wherein the control system comprises redirecting a portion of the transmitted laser signal to a first reference lock (laser synchronization electronics 228, [0016], [0019]) and redirecting a portion of the reference beam to a second reference lock (synchronization module 246, [0023], [0026], [0028]) such that the transmitter transmitted laser signal and the reference beam lock to a substantially same absolute frequency ([0013], [0020], [0026], [0028]).
Halmos discloses that that the transmitter laser source and each of the receiver laser sources lock at substantially the same frequency reference ([0020], [0026], [0028]) 
Holzwarth teaches the stabilization of a reference and/or measurement laser against a reference such as an optical reference or a radio-frequency reference (i. e. high-frequency reference, such as an Rb- or Cs-atomic clock, an H-maser or a GPS-receiver) ([0004]) by using a stabilization control ([0012]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the frequency reference as an atomic reference frequency lock such that the first and second reference locks are atomic reference locks and the first atomic reference lock and the second atomic reference lock are at a substantially same atomic absorption line such that the transmitted laser signal reflected off an object and the reference beam lock to a substantially same absolute frequency for the purpose of having the lasers be ultra-stable and synchronized to each other.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Halmos (US 2014/0160458 A1) and Holzwarth (US 2013/0163914 A1) in view of Kyrazis (US 7,777,866 B1).
Claim 3, the combination of Halmos and Holzwarth discloses the multi-static or bistatic LIDAR system according to claim 1; however, it is silent regarding, wherein the frequency reference is a temperature stabilized cavity.
Kyrazis teaches a Lidar measurement system using a non-laser stable frequency reference, to both a transmitter section and a receiver section (abstract, Fig. 1, 14; col. 3, lines 7-9) () such as a radio frequency oscillator, a crystal oscillator, a temperature controlled crystal oscillator, and/or an atomic clock (col. 3, lines 17-20). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to replace the atomic clock frequency reference with a temperature stabilized cavity as the frequency reference for each of the transmitter laser and the receiver as there are art known equivalents used for stable frequency reference.
Regarding Claim 6, the combination of Halmos and Holzwarth discloses the multi-static or bistatic LIDAR system according to claim 1; however, it is silent regarding it further comprising a bandpass filter configured to filter the transmitted laser signal.
Kyrazis teaches the use of a band pass filter centered at the frequency fa removes the unwanted modulation products (col. 9, lines 1-2).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a bandpass filter configured to filter the transmitted laser signal for the purpose of removing unwanted modulation signals.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Halmos (US 2014/0160458 A1) and Holzwarth (US 2013/0163914 A1) in view of Genovese (US 5,750,986 A).
Regarding Claims 8-10, the combination of Halmos and Holzwarth discloses the multi-static or bistatic LIDAR system according to claim 1; however, it is silent regarding it further comprising a transmitter mirror wherein the portion of the transmitted laser signal to the first reference lock is reflected by the transmitter mirror, a first receiver mirror wherein the portion of the transmitted laser signal to the first reference lock is reflected by the first receiver mirror, and/or a second receiver mirror wherein the portion of the reference beam to the second reference lock is reflected by the second receiver mirror.
The use of fold mirrors is exceedingly well know. For example, Genovese teaches the use of mirrors to reduce size of a device (col. 1, lines 35-40).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a transmitter mirror wherein the portion of the transmitted laser signal to the first reference lock is reflected by the transmitter mirror, a first receiver mirror wherein the portion of the transmitted laser signal to the first reference lock is reflected by the first receiver mirror, and/or a second receiver mirror wherein the portion of the reference beam to the second reference lock is reflected by the second receiver mirror for the purpose of folding the optical path and reducing the size of the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0181611 A1, US 2007/0263681 A1, US 2004/0109217 A1, US 8,780,948 B2, and US 10,802,120 B1 disclose that locking lasers to atomic reference lock, atomic absorption line, or atomic clock is common in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877